DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidron et al. US 2016/0070678 A1, published 03/10/2016, hereinafter “Kidron” in view of Jain et al. US 10,325,510 B2, published 06/18/2019, hereinafter “Jain”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.



Independent claim 1, 11 and 12:
Kidron discloses an information processing apparatus comprising circuitry configured to: 
cause a web browser ([0018] – implemented using browser) of each of a plurality of communication terminals (Fig. 3, [0017] – multiple client devices) to display a web page including one or more images of a shared screen to be shared by the plurality of communication terminals (Fig. 1, [0014] – page view with page content); 
for each user of a plurality of users of the plurality of communication terminals (Fig. 3, [0017] – multiple client devices), quantify writing content written by the user at the communication terminal with respect to at least one image of the shared screen ([0015] – user has swiped the hook pattern of a question mark and placed the mark’s dot, the interactions can be recorded and represented as metadata; [[0016] – lack or presence of interaction (detection of the question mark)); and 
output information based on quantifying the writing content for display ([0016] - metadata becomes useful for updating the corresponding presentation).
Kidron does not explicitly teach quantifying the written content into numerical data and outputting information based on the numerical data of the writing content for display.
Jain discloses a system of determining a user’s engagement and/or effectiveness in a collaborative environment.  Jain teaches quantifying written content into numerical data (col. 11 lines 14-25, 54-57; analyze the handwriting to determine an effectiveness score) and outputting information based on the numerical data of the writing content for display (col. 8 lines 34-42 – score panel will display the effectiveness score).
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention to have combined the quantifying of written content into numerical data of Jain with the system of Kidron to provide for additional means of monitoring interactions to measure the efficiency of the information being presented in a collaborative environment.

Claim 2:
Kidron in view of Jain teaches wherein the circuitry quantifies the writing content into the numerical data based on at least one of a number of lines drawn by the user, a number of marks written by the user, a number of characters written or input by the user, and an amount of the writing content (Jain; col. 11 lines 14-25 – writing length; col. 11 lines 43-50- amount of written content).  


Claim 3: 
Kidron in view of Jain teaches wherein the numerical data of the writing content is generated for each of the plurality of communication terminals and for each of the one or more images of the shared screen, and wherein the circuitry is configured to analyze the numerical data of the writing content for each of the plurality of communication terminals, by each image of the shared screen, to generate an analysis result of each image, and output information based on the analysis result of each image for display (Kidron; Fig. 5, [0022] [0023] - Page engine is configured to maintain metadata indicative of audience member interactions with each of a plurality of presentation pages, metadata for each presentation page can identify specific interactions and counts of interactions of varying types, [0024] - Action engine is configured to identify an action plan based on the metadata. Update engine is configured to implement an action plan to update a presentation with respect to at least one of the plurality of presentation pages. That action plan is electronic data that specifies an update to be implemented or otherwise applied to a presentation; Jain; col. 11 lines 43-50 -  the amount of written content with respect to a shape, figure or image and the vicinity between the written content and associated shape or image).


Claim 4: 
Kidron in view of Jain teaches wherein the numerical data of the writing content is generated for each of the plurality of communication terminals and for each of the one or more images of the shared screen, and wherein the circuitry is configured to analyze the numerical data of the writing content for each image of the shared screen, for a particular user of the plurality of users of the plurality of communication terminals to generate an analysis result of the particular user, and output information based on the analysis result for the particular user for display (Kidron; Fig. 5, [0022] [0023] - Page engine is configured to maintain metadata indicative of audience member interactions with each of a plurality of presentation pages, metadata for each presentation page can identify specific interactions and counts of interactions of varying types; Jain; col. 11 lines 43-50 -  the amount of written content with respect to a shape, figure or image and the vicinity between the written content and associated shape or image; col. 11 lines 14-25, 54-57; analyze the handwriting to determine an effectiveness score for the teacher and engagement score for each student).

Claim 5: 
Kidron in view of Jain wherein the numerical data of the writing content for each image of the one or more images of the shared screen for the particular user is expressed as a numerical value, and wherein the circuitry is configured to control the display to display the one or more images of the shared screen, such that the images with higher numerical values are displayed in higher priority ([0011] - The metadata is processed to identify an action plan specifying an update to the specified presentation. That update is thus based on identified audience member interactions with at least one of the plurality of presentation pages. An update may correspond to the inclusion or exclusion of a presentation page, the ordering of a sequence of presentation pages).

Claim 6: 
Kidron in view of Jain teaches wherein the numerical data of the writing content is generated for each of the plurality of communication terminals, for each of the one or more images of the shared screen, and for each of the plurality of users, and wherein the circuitry is configured to analyze the numerical data of the writing content for each user of the plurality of users of the plurality of communication terminals, for a particular image of the one or more images of the shared screen, to generate an analysis result of the particular image, and output information based on the analysis result of the particular image for display (Kidron; Fig. 5, [0022] [0023] - Page engine is configured to maintain metadata indicative of audience member interactions with each of a plurality of presentation pages, metadata for each presentation page can identify specific interactions and counts of interactions of varying types, [0024] - Action engine is configured to identify an action plan based on the metadata. Update engine is configured to implement an action plan to update a presentation with respect to at least one of the plurality of presentation pages. That action plan is electronic data that specifies an update to be implemented or otherwise applied to a presentation; Jain; col. 11 lines 43-50 -  the amount of written content with respect to a shape, figure or image and the vicinity between the written content and associated shape or image; col. 11 lines 14-25, 54-57; analyze the handwriting to determine an effectiveness score for the teacher and engagement score for each student).

Claim 7: 
Kidron in view of Jain teaches wherein the numerical data of the writing content for each user of the plurality of users for the particular image is expressed as a numerical value, and the circuitry is configured to control the display to display the plurality of users of the plurality of terminals, such that the users with higher numerical values are displayed in higher priority ([0011] - The metadata is processed to identify an action plan specifying an update to the specified presentation. That update is thus based on identified audience member interactions with at least one of the plurality of presentation pages. An update may correspond to the inclusion or exclusion of a presentation page, the ordering of a sequence of presentation pages).

Claim 8:
Kidron in view of Jain teaches wherein the one or more images of the shared screen are each a capture image of the shared screen (Fig. 1, [0014] – page view).

Claim 9:
Kidron in view of Jain teaches An information processing system, comprising: the information processing apparatus of claim 1 (see claim 1 above); and a plurality of communication terminals, each communication terminal including another circuitry configured to display the web page including the one or more images of the shared screen, and transmit information on the writing content with respect to at least one image of the shared screen to the information processing apparatus (Fig. 3, [0017] – multiple client devices).

Claim 10:
Kidron in view of Jain teaches wherein another circuitry of at least one of the plurality of communication terminals is configured to display an image based on the information based on the numerical data of the writing content ([0016] - metadata becomes useful for updating the corresponding presentation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055. The examiner can normally be reached Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA N LONG/Primary Examiner, Art Unit 2175